COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH


NO. 2-05-052-CV


LLOYD MARK SUTTON                                                          APPELLANT
A/K/A MARK SUTTON

V.

LLOYD P. SUTTON, DANIEL C.                                                APPELLEES
SUTTON, PAULA L. WHITE, AND 
BOB DAY

------------

FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY

------------

MEMORANDUM OPINION 1

------------

        Appellant Lloyd Mark Sutton perfected this interlocutory appeal from the
trial court’s rulings granting a temporary injunction in favor of Lloyd P. Sutton,
Daniel C. Sutton, Paula L. White, and Bob Day (collectively Appellees) and
refusing his request for a temporary injunction.  See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014(a)(4) (Vernon 1997).  On July 22, 2005, during the
pendency of this appeal, the trial court signed a final judgment, disposing of all
claims and all parties.  See id. § 51.014(b).  On July 28, 2005, in light of the
trial court’s final judgment, Appellees filed a motion to dismiss this interlocutory
appeal as moot.   
        A justiciable controversy must exist between the parties at every stage
of the legal proceedings, including the appeal.  Williams v. Lara, 52 S.W.3d
171, 184 (Tex. 2001).  Accordingly, if a controversy ceases to exist—“the
issues presented are no longer 'live' or the parties lack a legally cognizable
interest in the outcome”—the case becomes moot.  Id. (quoting Murphy v.
Hunt, 455 U.S. 478, 481, 102 S. Ct. 1181, 1183 (1982)); see also Isuani v
Manske-Sheffield Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991). 
If a case becomes moot, the parties lose their standing to maintain their claims. 
Williams, 52 S.W.3d at 184. 
        The trial court’s final judgment renders the issues presented in this
interlocutory appeal moot.  Accordingly, we grant Appellees’ motion and
dismiss the interlocutory appeal as moot. 


                                                          SUE WALKER
                                                          JUSTICE
 
PANEL A:   CAYCE, C.J.; WALKER, J.; and SAM J. DAY, J. (Retired, Sitting
by Assignment).

DELIVERED: August 18, 2005
 
NOTES
1. See Tex. R. App. P. 47.4.